DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 4, 8, 9, 12-15, 19-21, and 24 are pending in this application.  Claim 24 has been added.  Claims 3, 5-7, 10, 11, 16-18, 22, and 23 have been cancelled.  Claims 1, 2, 4, 8, 9, 12-15, 19-21, and 24 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9, 12-15, 19-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Alfredsson in view of Kinkelaar et al (US 20190116852).  The amendments to the claims and the new claim are not seen to influence the conclusion of unpatentability previously set forth.
As to claims 1, 2, 4, 8, 9, 12-15, 19-21, and 24, Alfredsson discloses a vegan, potato emulsion comprising 7% fat (see p. 26, last paragraph -p. 27, first paragraph); heat treated potato in an amount of 7 wt.% (mashed potatoes cooked for 37 minutes, see 3.2.4.2 Mixing, line 5); one vegetable emulsifier in an unknown amount (pectin, present in the apple sauce, see 3.1.4, Fruit and Berries, line 3); one sugar in an amount within 0-5 wt.% (by the ISA:s calculations, the amount of sugar in the apple sauce in the 7% fat composition is 2.7%, it is therefore implicit that at least one monosaccharide or disaccharide present in the composition is within the range of 0 - 5 wt. %, see also 3.1.4 Fruits and Berries which mentions that the apple sauce contains 26% sugar); rape & flax seed oil in amount of 7% by weight;  water adding up to 100% by weight, wherein the emulsion has an oil droplet size of D[3,2] 9.1 pm (see 4.4.2 Particle size in Potato-Apple emulsions formed by mixing with Rape & Flax seed oil, lines 31 - 35).   Alfredsson disclose potato as a source of protein.  Alfredsson discloses the concept of additional vegetable proteins (page 49, paragraphs 3 and 5).  The potato emulsion is used in smoothies which are whipped and drinkable.
The claims differ as to the specific amount of vegetable emulsifier, the percent oil, and the vegetable protein in an amount 0.20-3% by weight.
Kinkelaar et al disclose a plant-based culinary crème comprising 3-40 wt. % fat (e.g. olive oil, sunflower oil, coconut oil, peanut oil, avocado oil), up to 5 wt. % plant based emulsifier (e.g. lecithin), up to about 5 wt. % plant protein (e.g. potato protein, pea protein, soy protein), sugar, and water (see entire document, especially claims 1-12). 
The use of pH regulating agents is conventional and expected in the art.
It would have been obvious to a person of ordinary skill in the art, at the time of filing to use the lecithin, vegetable oil, and vegetable protein percents as taught by Kinkelaar et al in that of Alfredsson because the use of lecithin, vegetable oil, and vegetable protein in the production of vegan emulsions is conventional and well-known in the art.  Applicant is using known components for their art-recognized function to obtain no more than expected results.   
The use and manipulation of art-recognized components is obvious, within the skill of the art, and expected.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
	This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221. 

Gordon (US 2017/0105437) and Monica (Homemade Vegan Coffee Creamer) are cited as of interest to the claimed invention. 

Response to Arguments
Applicant's arguments filed June 24, 2022 have been fully considered but they are not persuasive.
Applicant argues that a vegan, potato emulsion comprising a combination of potato flakes, at least one vegetable protein, and vegetable lecithin provides for unexpected results.
Claims 1, 2, 4, 8, 9, 12-15, 19-21, and 24 are product claims.  The prior art teaches heat treated potato.  Applicant does not attach criticality to the source of potato.  Applicant teaches “potato in any form and from any origin” (page 3, lines 8-15).  The prior art teaches vegetable protein.  As set forth above, Kinkelaar et al teach the conventional use of lecithin as an emulsifier.

The declaration under 37 CFR 1.132 filed June 24, 2022 is insufficient to overcome the rejection of claims 1, 2, 4, 8, 9, 12-15, 19-21, and 24 based upon 35 USC 103 as set forth in the last Office action for the following reasons.
1)  The showing is not commensurate in scope with the broadest claim.  For example, the showing is specific for rapeseed oil and pea protein.
2) The showing does not compare to the art relied upon.

Applicant is using known components for their art-recognized function to obtain no more than expected results.   The use and manipulation of art-recognized components is obvious, within the skill of the art, and expected.  Applicant has not established unexpected results.
Attention is again invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
	This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
July 6, 2022